Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a REQUEST FOR CONTINUED EXAMINATION filed on March 2, 2021 for the patent application 15/994426.

Status of Claims
2.	Claims 1-11, 13-18, 20, and 21 were presented in an Office Action dated September 30, 2020. As a response to the September 30, 2020 office action, Applicant has Amended claims 1 and 18; Cancelled claim 14 and 20.
Claims 1-11, 13, 15-18 and 21 are now presented for examination in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11, 13, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable Bickford (U.S. Publication Number: 2012/0305022) in view of Apsley et al. (U.S. Publication Number: 2015/0052024).
As to independent claim 1, Bickford discloses a system comprising: 
an additive manufacturing assembly (e.g., additive manufacturing process) (see Paragraph [0026]); and 
a computing arrangement, operatively coupled to the additive manufacturing assembly, including circuitry configured to operate the additive manufacturing assembly (e.g., additively manufacturing ceramics, metals, and polymers are SLS Selective Laser Sintering, LENS Laser Engineered Net Shaping, M3D Maskless Mesoscale Materials Deposition, EFAB Technology, Ultrasonic Consolidation, SLA Stereolithography, FDM Fused Deposition Modeling, Direct Metal Deposition, and EBM Electron Beam Melting for examples) (see Paragraph [0026]) to manufacture a skin-formulation applicator (e.g., mascara) (see Paragraph [0017] and Figure 1) including a first portion having a first durometer and a second portion, different from the first portion, having a second durometer that is different than the first durometer (e.g., applicator of the present invention includes bristles, tines or other applicator components with selectively changeable durometer to allow the relative flexibility or stiffness to be adjusted by the user; both tine arrays 47, 48 may be connected to the same circuit, or each tine array 47 and 48 may be connected to a separate circuit so that each tine array 47 and 48 can be selectively and separately activated and set to a particular durometer, each tine array 47 and 48 may be selectively and individually set to the same durometer or a different durometer) (see Paragraph [0007] and [0027]); and
circuitry configured to operate the additive manufacturing assembly in the skin-formulation applicator based on one or more inputs (e.g., selectively reactive material, such as, for example a piezoelectric material, adapted to change at least one of shape, volume, rigidity and orientation of the applicator head or a portion thereof in response to a change in supplied stimulus) (see Paragraph [0018]) indicative of a user-specific applicator attribute of the one or more user-specific applicator attributes selectable by a user received by the user interface (e.g., applicator of the present invention 
Apsley teaches circuitry configured to provide a user interface including a menu including one or more user-specific applicator attributes selectable by a user; and in manufacturing (e.g., customization module 408 can provide the customization options as a finite list, such as a drop down menu, item selection list, or other options provided by the browser application 206; an additional user interface may be provided for manipulation and customization of a virtual model of the MOD item 110 and the MOD item 110 can be manufactured based on the virtual model, e.g., the 3D manufacturing instructions 107 can be modified to reflect the customized virtual model) (see Apsley: Paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the circuitry of Bickford by incorporating the manufacturing menu as taught by Apsley for providing items manufactured on demand to users (see Apsley: Abstract).
As to independent claim 21, Bickford discloses a system comprising: 
an additive manufacturing assembly (e.g., additive manufacturing process) (see Paragraph [0026]); and 
a computing arrangement, operatively coupled to the additive manufacturing assembly (e.g., additively manufacturing ceramics, metals, and polymers are SLS Selective Laser Sintering, LENS Laser Engineered Net Shaping, M3D Maskless Mesoscale Materials Deposition, EFAB Technology, Ultrasonic Consolidation, SLA Stereolithography, FDM Fused Deposition Modeling, Direct Metal Deposition, and EBM Electron Beam Melting for examples) (see Paragraph [0026]), including:

circuitry configured to operate the additive manufacturing assembly to [[manufacture]] the skin-formulation applicator to include a porous interior having a first pore size in the first portion and a second pore size, different from the first pore size, in the second portion (e.g., type of material e.g., plastic or elastomer, the mass, geometry and durometer of the selected material, and the thickness of the structural member e.g., the diameter of a mascara brush bristle or tine; any part of the applicator portion, such as, for example, a tine of a molded brush, a bristle of a twisted wire brush, a surface of a spatula or roller, or a porous structure of a puff, in whole or in part) (see Paragraph [0004] and [0037]). But does not specify manufacture.
Apsley teaches manufacture (e.g., customization module 408 can provide the customization options as a finite list, such as a drop down menu, item selection list, or other options provided by the browser application 206; an additional user interface may be provided for manipulation and customization of a virtual model of the MOD item 110 and the MOD item 110 can be manufactured based on the virtual model, e.g., the 3D manufacturing instructions 107 can be modified to reflect the customized virtual model) (see Apsley: Paragraph [0062]).

As to dependent claim 2, the combination of Bickford and Apsley teaches the system of claim 1, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the skin-formulation applicator such that durometer of the skin-formulation applicator varies along a length of the skin-formulation applicator (e.g., both tine arrays 47, 48 may be connected to the same circuit, or each tine array 47 and 48 may be connected to a separate circuit so that each tine array 47 and 48 can be selectively and separately activated and set to a particular durometer, each tine array 47 and 48 may be selectively and individually set to the same durometer or a different durometer) (see Paragraph [0027]). 
As to dependent claim 3, the combination of Bickford and Apsley teaches the system of claim 1, wherein Bickford teaches the first portion has a first material property attribute and the second portion has a second material property attribute that is different than the first material property attribute, wherein the material property is chosen from stiffness, density, hydrophobicity, wettability, reflectivity, conductivity, and texture (e.g., type of material e.g., plastic or elastomer, the mass, geometry and durometer of the selected material, and the thickness of the structural member e.g., the diameter of a mascara brush bristle or tine) (see Paragraph [0004]). 
As to dependent claim 4, the combination of Bickford and Apsley teaches the system of claim 1, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the skin-formulation applicator to include a porous interior (e.g., porous structure) (see Paragraph [0037]). 
As to dependent claim 5, the combination of Bickford and Apsley teaches the system of claim 4, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the porous interior to include pores having pore sizes that vary along a length of the skin-formulation applicator (e.g., type of material e.g., plastic or elastomer, the mass, geometry and durometer of the selected material, and the thickness of the structural member e.g., the diameter of a mascara brush bristle or tine) (see Paragraph [0004]). 
As to dependent claim 6, the combination of Bickford and Apsley teaches the system of claim 4, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the porous interior to have a first pore size in the first portion and a second pore size, different from the first pore size, in the second portion (e.g., both tine arrays 47, 48 may be connected to the same circuit, or each tine array 47 and 48 may be connected to a separate circuit so that each tine array 47 and 48 can be selectively and separately activated and set to a particular durometer, each tine array 47 and 48 may be selectively and individually set to the same durometer or a different durometer) (see Paragraph [0027]). 
As to dependent claim 7, the combination of Bickford and Apsley teaches the system of claim 4, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the porous interior to have a first pore wall thickness in the first portion and a second pore wall thickness, different from the first pore wall thickness, in the second portion (e.g., type of material e.g., plastic or elastomer, the mass, geometry and durometer of the selected material, and the thickness of the structural member e.g., the diameter of a mascara brush bristle or tine) (see Paragraph [0004]). 
As to dependent claim 8, the combination of Bickford and Apsley teaches the system of claim 4, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the skin-formulation applicator to have a continuous 
As to dependent claim 9, the combination of Bickford and Apsley teaches the system of claim 8, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the continuous outer surface to include one or more depressions configured to receive a dose of skin formulation (e.g., surface may be enhanced with clearances, grooves, stippling, etc. to facilitate the loading, transport and application of cosmetic product) (see Paragraph [0037]). 
As to dependent claim 10, the combination of Bickford and Apsley teaches the system of claim 1, wherein Bickford teaches the computing arrangement includes circuitry configured to operate the additive manufacturing assembly to manufacture the skin-formulation applicator to include two or more materials (e.g., type of material e.g., plastic or elastomer, the mass, geometry and durometer of the selected material, and the thickness of the structural member e.g., the diameter of a mascara brush bristle or tine) (see Paragraph [0004]). 
As to dependent claim 11, the combination of Bickford and Apsley teaches the system of claim 10, wherein Bickford teaches a first material of the two or more materials has a first material property attribute and a second material of the two or more materials has a second material property attribute different from the first material property attribute (e.g., both tine arrays 47, 48 may be connected to the same circuit, or each tine array 47 and 48 may be connected to a separate circuit so that each tine array 47 and 48 can be selectively and separately activated and set to a particular durometer, each tine array 47 and 48 may be selectively and individually set to the same durometer or a different durometer) (see Paragraph [0027]). 
As to dependent claim 13, the combination of Bickford and Apsley teaches the system of claim 1, further Bickford teaches comprising circuitry configured to provide a client device interface including 
As to dependent claim 15, the combination of Bickford and Apsley teaches the system of claim 1, wherein Bickford teaches the user-specific applicator attribute selectable by a user is selected from the group consisting of skin-formulation applicator length, skin-formulation applicator thickness, skin-formulation applicator aspect ratio, skin-formulation applicator curvature, skin-formulation applicator stiffness, skin-formulation applicator durometer, skin-formulation applicator durometer gradient, and number of portions of the skin formulation application configured to contact a portion of a body of a user (e.g., selectively reactive material, such as, for example a piezoelectric material, adapted to change at least one of shape, volume, rigidity and orientation of the applicator head or a portion thereof in response to a change in supplied stimulus) (see Paragraph [0018]). 
As to dependent claim 16, the combination of Bickford and Apsley teaches the system of claim 1, wherein Bickford teaches the circuitry includes one or more remotely located components (e.g., circuit 11 includes a power source 5, such as, for example, a battery 21, a capacitor or a connection to an external electric grid) (see Bickford: Paragraph [0021]). 
As to dependent claim 17, the combination of Bickford and Apsley teaches the system of claim 16, wherein Bickford teaches the one or more remotely located components (e.g., circuit 11 includes a power source 5, such as, for example, a battery 21, a capacitor or a connection to an external electric grid) (see Bickford: Paragraph [0021]).
But does not specify are operably coupled via wireless communication. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the component of Bickford by incorporating the wireless communication as taught by Apsley because networks 212 may include any one or a combination of many different types of networks, such as cable networks, the Internet, wireless networks, cellular networks and other private and/or public networks (see Apsley: Paragraph [0046]).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

6.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickford (U.S. Publication Number: 2012/0305022).
As to independent claim 18, Bickford discloses a method of making a skin-formulation applicator (e.g., mascara) (see Paragraph [0017] and Figure 1) comprising operating an additive manufacturing assembly (e.g., additive manufacturing process) (see Paragraph [0026]) according to a skin-formulation applicator design (e.g., applicator of the present invention includes bristles, tines or other applicator components with selectively changeable durometer to allow the relative flexibility or stiffness to be adjusted by the user) (see Paragraph [0007]) to fabricate the skin-formulation applicator .


Response to Arguments
7.	Applicant’s arguments and amendments filed March 2, 2021 have been fully considered are now moot in light of new grounds of rejections.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hadasch et al. (U.S. Publication Number: 2019/0000218) teaches cosmetic applicators and cosmetic compositions.
	Kim (U.S. Publication Number: 2013/0032166) teaches multi mascara brush.
	Nakamura et al. (U.S. Publication Number: 2012/0180808) teaches makeup applicator.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.

Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117